Title: From George Washington to William Greene, 11 July 1781
From: Washington, George
To: Greene, William


                  sir
                     
                     Head Quarters near Dobbs Ferry 11th July 1781
                  
                  On Delivery of this Letter it is probable the Count de Barras with the Squadron under his Comand, will have saild from Newport on an Expedition of much importance and as our Enemies may possibly think of this Opportunity to Strike some Blow upon the Stores of our Allies deposited in your State—I have to request from your Excellency, that for the Security of the Transports, Stores &ca you will be pleased to suffer the French major of artillery left with you to have the Use of the many Cannon of your State, to be disposed of in such manner as he should think most conducive to his Security on this Occasion.
                  I could Wish also (if it is not already done) that you will be pleased to establish some mode of communicating Signals, by Beacons or otherways as you think best, to the adjacent Country: so that in Case of Necessity the Force of the County in your & the adjoing States, or any Sudden Occassion, may be most expeditiously collected.
                  
               